Citation Nr: 1419669	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1984 to July 1984 and from January 1985 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran limited his appeal in his substantive appeal to the issues of entitlement to service connection for a low back disorder and acquired psychiatric disorder, and those issues alone were certified to the Board in a VA Form 8 issued in August 2013.  Therefore, except as discussed below, the issue of entitlement to service connection for bilateral hearing loss is not before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The Veteran's claims of service connection for bilateral hearing loss claim and for psychiatric disability other than major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current low back disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  Service connection is in effect for bilateral eye disability and for tinnitus, which are evaluated as 50 percent and 10 percent disabling, respectively.

3.  The Veteran's major depressive disorder has been present since service and is related to his service-connected bilateral eye disability and tinnitus.

CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3 .102, 3.303, 3.307, 3.309 (2013).

Major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of May 2010 and July 2010 letters, sent prior to the December 2010 initial adjudication of the claim, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  In addition, that letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, lay statements, and Social Security Administration (SSA) records have been obtained.  Any potentially outstanding service treatment records from the Veteran's National Guard service and from VA from the 1980s and early 1990s, if any, have been formally determined to be unavailable.  Furthermore, negative responses have been received from Family Medical Center, Little Company of Mary Affiliated Physician Group, Justine Medical Center, and the Jesse Brown VA Medical Center, all of which are providers identified by the Veteran as having provided treatment for the low back.  The Veteran was notified of the unavailability of the foregoing records.

The Veteran was also afforded a VA examination in July 2010, which is adequate because the examiner discussed the Veteran's medical history, described the his low back disability in sufficient detail, and supported his conclusion with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has not indicated there are any additional available records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A.  Back disability

The Veteran contends that service connection is warranted for his low back disorder.  In support of his position, the Veteran wrote in his May 2010 statement that his current low back disorder is related to his duties in service as a pharmacy technician, which required him to do heavy lifting.

Service treatment records show that the Veteran was treated for low back pain without injury in May 1986.  Current medical records, including a July 2010 VA examination report, show a diagnosis of chronic lumbosacral strain with lumbar degenerative changes.  Thus, the current disability and in-service incurrence elements of service connection are not in dispute.  Davidson. 

However, the claim fails because there is no nexus between a current back disorder and service.  A VA examiner opined in July 2010 that it is less likely as not that the Veteran's currently diagnosed chronic lumbosacral strain pattern is related to his complaints of low back pain in service.  The examiner acknowledged the Veteran's in-service low back treatment but found that, because of the lack of clinical findings upon physical examination at separation and lack of ongoing medical care for back problems within five years after separation from service, the back problems noted in service are most likely to have been resolved self-limited conditions.  

While the Veteran is competent to observe back pain, he is not competent to identify the etiology of his back pain or relate it to service. See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); 38 C.F.R. § 3.159(a)(2).  

In contrast, the VA physician's opinion is competent because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  The Board further finds that the VA examiner's opinion is most probative because he considered the Veteran's medical records and discussed his medical history, provided a conclusive opinion, and offered clear reasoning explaining why the Veteran's current low back problems are less likely than not to be etiologically related to the in-service treatment of the low back.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Based on the foregoing, the Board finds that the VA examiner's etiological opinion warrants greater probative weight than the Veteran's lay contentions which, again, does not constitute competent medical evidence.

To the extent that the Veteran alleged low back symptoms since service during his July 2010 VA spine examination, the Board finds that report and any other similar reports to lack credibility, as they are inconsistent with other evidence of record.  For example, in September 2004, the Veteran presented for back pain that occurred following a fall while carrying a box down the stairs one week prior; he did not report a history of chronic back pain since service at that time.  In February 2006, he was again seen for a low back strain.  It was noted that the Veteran slipped and fell, and also worked in a warehouse setting lifting and moving.  During an April 2006 private intake evaluation, the Veteran reported a history of hypertension, but did not mention any chronic back problems.  During December 2007 private treatment, the Veteran reported a musculoskeletal history related to his ankle and wrist, but similarly did not report any low back problems.  In November 2008, the Veteran reported a history of back spasms for a few months without trauma or injury, and in May 2009, he dated his low back symptoms to 2008, reporting that he "simply began to experience low back pain gradually about a year ago."  Then, in July 2009, he was seen for an acute low back injury due to a motor vehicle accident.  There was no mention of a back injury in service or a longstanding history of low back pain since service during the foregoing treatments related to the back.  The Board finds it likely that had the Veteran experienced chronic low back pain since service, he would have reported it upon seeking treatment for back symptoms or upon relating his medical history or specific musculoskeletal problems.  Thus, his reports of back pain since service are not credible.

The Board is cognizant that the Veteran has reported receiving low back treatment soon after service.  However, no records to support that assertion have been obtained and, as described, the Board does not find the Veteran's lay history related to his low back disorder to be credible. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  The most probative evidence does not indicate that the Veteran has a low back disorder with a nexus to his service.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, the Veteran's claim for service connection for a low back disorder is denied.

B. Psychiatric disability

The Veteran asserts that service connection is warranted for psychiatric disability because he has had the disability since service and or it is caused or aggravated by his service-connected bilateral eye disability and tinnitus.

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In a September 2013 report, Dr. Heather Henderson-Galligan, a psychologist, related the Veteran's major depressive disorder to his service-connected bilateral eye and tinnitus disorders.  In light of her opinion and the Veteran's competent and credible report of psychiatric problems since service, the Board, resolving all reasonable doubt in the Veteran's favor, finds that service connection is warranted for major depressive disorder.


ORDER

Service connection for low back disability is denied.

Service connection for major depressive disorder is granted.




REMAND

In this decision the Board grants service connection for major depressive disorder.  In light of the other psychiatric disabilities diagnosed during the appeal, in light of in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds this case must be remanded to determine whether he has a psychiatric disability other than major depressive disorder that is related to or had its onset in service.

Remand is also required for the issue of entitlement to service connection for bilateral hearing loss.  The Veteran filed a claim for service connection for hearing loss in May 2010, which was denied in a December 2010 rating decision.  The Veteran initially appealed the denial but limited his substantive appeal to other issues and did not include hearing loss.  In February 2012, the Veteran submitted a new service connection claim for tinnitus, but not hearing loss.  Nevertheless, the RO inferred a hearing loss service connection claim, and denied it in a July 2012 supplemental statement of the case (SSOC). The RO then informed the Veteran and his representative that the issue was erroneously included in the SSOC and asked for clarification from the Veteran's service representative whether the Veteran wanted to continue his appeal.  In November 2012, the service representative indicated that the Veteran wanted to continue his appeal as to hearing loss.  The RO subsequently determined that the issue was not properly on appeal and informed the Veteran and his representative of such in June 2013.  Neither the Veteran nor his representative disputed the RO's June 2013 determination.  Then, in a September 2013 rating decision, the RO again denied service connection for bilateral hearing loss.

Based on the foregoing, the Board finds that the issue of hearing loss was not substantively appealed.  However, the Board interprets the representative's November 2012 statement as a notice of disagreement with the RO's July 2012 action of denying service connection for hearing loss.  To date, the RO has not issued a statement of the case as to the Veteran's claim for service connection for hearing loss.  Where, as here, there has been an initial Agency of Original Jurisdiction (AOJ) adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for bilateral hearing loss.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2. After physically or electronically associating any pertinent, outstanding records, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  

The examiner should state the likelihood that any psychiatric disability other than major depressive disorder found to be present existed prior to service.  If the examiner concludes that a psychiatric disability other than major depressive disorder found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  If the examiner diagnoses the Veteran as having psychiatric disability other than major depressive disorder that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent and credible report of ongoing psychiatric symptoms since service.  

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his attorney a supplemental statement of the case and provide the veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


